Citation Nr: 0840137	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.

In August 2008, the appellant testified before the 
undersigned at a hearing held at the RO.  At that hearing the 
appellant submitted additional evidence directly to the 
Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of this evidence by the RO should be 
undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged in-
service stressors, warranting service connection.  His 
written statements and August 2008 testimony before the Board 
indicate that from January 1972 to September or October of 
that year, he was assigned to the United States Army's 146th  
Aviation Unit, attached to the 509th Radio Research Group, 
which was stationed at Long Thanh North Army Airfield, Bien 
Hoa Province, Military Region III, Vietnam.  On two occasions 
during that period, in July or August 1972 and in August or 
September 1972, the veteran's unit reportedly came under 
sniper fire and mortar attacks.  The veteran now claims that 
that those experiences traumatized him and account for the 
PTSD from which he currently suffers.  During his August 2008 
Board hearing, the veteran testified that at the time of the 
mortar attack in August or September 1972, he did not think 
he would survive, and afterwards his whole way of thinking 
and personality changed.  Additionally, the veteran stated 
that when he returned to the United States in December 1972, 
his marriage and family life deteriorated as a result of his 
PTSD symptoms.

The veteran's service personnel records list his most 
significant duty assignment as an aircraft mechanic and 
repairman, and indicate that he received awards consistent 
with service in Vietnam, but which do not necessarily denote 
participation in combat.  His service medical records are 
negative for a psychiatric disorder.  Post-service medical 
records dated from June 2003 to January 2006 reveal that the 
veteran received ongoing mental health treatment at the VA 
Medical Center in Beckley, West Virginia, and was diagnosed 
with PTSD in June 2004.  

The veteran's claim for service connection for PTSD was 
denied on the basis that no alleged in-service stressors had 
been verified.  However, while efforts to verify the 
veteran's alleged stressors have been made, it appears that 
additional verification efforts are warranted.  As noted 
above, the veteran has indicated that while he was stationed 
at Long Thanh North Army Airfield, his unit came under sniper 
fire in July or August 1972, and then experienced mortar 
attacks in August or September of that year.  These are 
stressors that may be capable of verification.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (mortar or rocket attack 
may be a satisfactory stressor for PTSD). 

In support of his claim, the veteran has submitted a United 
States Army Vietnam Station List documenting that his unit 
was located at Long Thanh in July 1972.  Additional 
declassified service documents, which have been submitted and 
are of record, establish that Long Thanh came under attack in 
October 1972 and that there were reports of enemy fire north 
of that region in August and September 1972.  However, 
correspondence dated in October 2006 from the United States 
Army & Joint Services Records Research Center (JSRRC) 
indicated that attacks on Long Thanh during the period from 
June to July 1972 could not be confirmed.  Additionally, 
correspondence from the National Archives and Records 
Administration, the Army Intelligence and Security Command, 
and the Textual Archives Services Division were all negative 
for information confirming the veteran's alleged in-service 
stressors.  Nevertheless, the veteran has provided new 
information that may be helpful in verifying his alleged in-
service stressors.  Specifically, in testimony and documents 
submitted at the August 2008 hearing, the veteran has 
indicated that his unit came under sniper fire and mortar 
attacks from July to September of 1972, a more expansive 
period of time than the June to July 1972 window to which 
JSRRC confined its search.  The veteran has also indicated 
that at least two other Army units, including the First 
Cavalry Division and the First Aviation Battalion, were also 
based at Long Thanh during that period of time.

Having narrowed the timing of the veteran's reported in-
service stressors to a three-month window (July 1, 1972 to 
September 30, 1972) and provided the names of additional 
service units that were stationed at Long Thanh during that 
time period, the Board concludes that the veteran's alleged 
stressors may be capable of verification and that the RO 
should made an additional attempt to verify those stressors 
through the JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC perform 
searches of all available and 
appropriate records, including unit 
histories and morning reports, for the 
Army's 146th  Aviation Unit, attached to 
the 509th Radio Research Group, as well 
as the First Cavalry Division and the 
First Aviation Battalion, during the 
time period from July 1, 1972, to 
September 30, 1972, in an attempt to 
verify the veteran's alleged in-service 
stressors (mortar attacks and sniper 
fire in the vicinity of Long Thanh 
North Army Airfield, Bien Hoa Province, 
Military Region III, Vietnam).  If any 
stressor is not capable of 
corroboration, the veteran should be 
informed. 

2.  If any alleged stressor is 
corroborated, schedule the veteran for 
a VA psychiatric examination with the 
appropriate specialist in order to 
determine the nature, extent of 
severity, and etiology of any 
psychiatric disability which may be 
present, to include PTSD.  The claims 
folder should be sent to the examiner 
for review and the examination report 
should note that review.  A summary of 
all verified stressors should be 
provided to the examiner.  If a 
diagnosis of PTSD is warranted, the 
examiner should state whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's PTSD was 
caused by one or more verified service 
stressors.  If PTSD is not found, the 
examiner should state which DSM-IV 
criteria for a diagnosis are not met.  
The opinion should be reconciled with 
all other clinical evidence of record.

3.  Then, readjudicate the claim.  If 
any benefit sought is denied, issue a 
supplemental statement of the case and 
allowed the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

